         Case 3:18-cv-01881-RS Document 101 Filed 03/28/19 Page 1 of 1




                             UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


 Williams,
                                                  Case No. 18-cv-01881-RS
               Plaintiff,

         v.                                       ORDER OF REFERENCE TO
                                                  MAGISTRATE JUDGE
 Facebook, Inc.,
               Defendant.

       Pursuant to Northern District Local Rule 72-1, the Court hereby refers this discovery

dispute, raised in Docket No. 100, and any further discovery disputes, to a randomly assigned

Magistrate Judge for resolution.



IT IS SO ORDERED.



Dated: March 27, 2019

                                               ______________________________________
                                               RICHARD SEEBORG
                                               United States District Judge
